This suit was by appellant and H. L. Rowe against appellee, in which judgment was rendered that appellant take nothing and that appellant recover costs of him. No disposition was made of the suit so far as it was by Rowe against appellee. As, therefore, the judgment is not a final one (Benge v. Sledge, 62 Tex. Civ. App. 301, 132 S.W. 873; Jackson v. Coombs, 65 S.W. 385; Machine Co. v. Lipper, 179 S.W. 701), this court is without power to revise it, and cannot do otherwise than dismiss the appeal.